Exhibit 10.12

LOGO [g64256img_001.jpg]

Execution Version

MASTER TERMS AND CONDITIONS FOR CAPPED CALL TRANSACTIONS

BETWEEN CITIBANK, N.A. AND WCI COMMUNITIES, INC.

The purpose of this Master Terms and Conditions for Capped Call Transactions
(this “Master Confirmation”), dated as of September 15, 2006, is to set forth
certain terms and conditions for capped call option transactions that WCI
Communities, Inc. (“Counterparty”) will enter into with Citibank, N.A.
(“Citibank”). Each such transaction (a “Transaction”) entered into between
Citibank and Counterparty that is to be subject to this Master Confirmation
shall be evidenced by a written confirmation substantially in the form of
Exhibit A hereto, with such modifications thereto as to which Counterparty and
Citibank mutually agree (a “Confirmation”). This Master Confirmation and each
Confirmation together constitute a “Confirmation” as referred to in the
Agreement specified below.

This Master Confirmation and a Confirmation evidence a complete binding
agreement between and us as to the terms of the Transaction to which this Master
Confirmation and such Confirmation relates. This Master Confirmation and each
Confirmation hereunder shall supplement, form a part of, and be subject to an
agreement in the form of the 1992 ISDA Master Agreement (Multicurrency-Cross
Border) as if we had executed an agreement on the date hereof between you and
us, and such agreement shall be considered the “Agreement” hereunder.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Definitions”) as published by ISDA are incorporated into this
Master Confirmation.

THIS MASTER CONFIRMATION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE.
THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE
ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM
WITH RESPECT TO, THESE COURTS.

1. In the event of any inconsistency between this Master Confirmation, on the
one hand, and the Definitions or the Agreement, on the other hand, this Master
Confirmation will control for the purpose of the Transaction to which a
Confirmation relates. In the event of any inconsistency between the Definitions,
the Agreement and this Master Confirmation, on the one hand, and a Confirmation,
on the other hand, the Confirmation will govern. With respect to a Transaction,
capitalized terms used herein that are not otherwise defined shall have the
meaning assigned to them in the Confirmation relating to such Transaction.

2. Each party will make each payment specified in this Master Confirmation or a
Confirmation as being payable by such party, not later than the due date for
value on that date in the place of the account specified below or otherwise
specified in writing, in freely transferable funds and in a manner customary for
payments in the required currency.

3. Confirmations and General Terms:

This Master Confirmation and the Agreement, together with the Confirmation
relating to a Transaction, shall constitute the written agreement between
Counterparty and Citibank with respect to such Transaction.



--------------------------------------------------------------------------------

Each Transaction to which a Confirmation relates is a Capped Call Option
Transaction, which shall be considered a Share Option Transaction for purposes
of the Definitions, and shall have the following terms:

 

Option Style:    European Option Type:    Call Seller:    Citibank Buyer:   
Counterparty Shares:    The common stock, $0.01 par value per share, of
Counterparty (Symbol: WCI). Trade Date:    As set forth in the Confirmation for
such Transaction Tranches:    Each Transaction will be divided into individual
Tranches, each with the terms set forth in this Master Confirmation and the
Confirmation for such Transaction, and in particular with the Number of Options
and Expiration Date set forth in the Confirmation for such Transaction. The
payments and deliveries to be made upon settlement of each Transaction will be
determined separately for each Tranche as if each Tranche were a separate
Transaction under the Agreement. Number of Options:    For each Tranche of such
Transaction, as set forth in the Confirmation for such Transaction Lower Strike
Price:    As set forth in the Confirmation for such Transaction Upper Strike
Price:    As set forth in the Confirmation for such Transaction Premium:    As
set forth in the Confirmation for such Transaction Premium Payment Date:    As
set forth in the Confirmation for such Transaction Exchange:    New York Stock
Exchange Related Exchanges:    All Exchanges Calculation Agent:    Citibank. For
the avoidance of doubt, the provisions of Section 1.40 of the Equity Definitions
shall apply to any Transaction under this Confirmation. To the extent
applicable, the Calculation Agent shall use consistent methodology with respect
to each Transaction subject to a Confirmation. In the event of a good faith
error, and upon becoming aware of such error, the Calculation Agent shall
promptly correct such error.

4. Procedure for Exercise and Valuation:

In respect of any Tranche:    Expiration Time:    The Valuation Time Expiration
Date:    As provided in the relevant Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled

 

2



--------------------------------------------------------------------------------

   Trading Day that is not already an Expiration Date for another Tranche);
provided that:    (i) if that date is a Disrupted Day, the Expiration Date for
such Tranche shall be the first succeeding Scheduled Trading Day that is not a
Disrupted Day and is not or is not deemed to be an Expiration Date in respect of
any other Tranche of any Transaction hereunder;    (ii) if the Expiration Date
for such Tranche has not occurred pursuant to the preceding proviso as of the
Final Disruption Date for such Tranche, the Final Disruption Date for such
Tranche shall be the Expiration Date; and    (iii) if such Final Disruption
Date, however, is or is deemed to be an Expiration Date in respect of any other
Tranche hereunder, such Final Disruption Date shall be an Expiration Date for
the Tranche with an earlier original Expiration Date and the Expiration Date for
the other Tranche(s) shall be postponed to the following Scheduled Trading Day
and, whether such Scheduled Trading Day shall be the Expiration Date for such
Tranche, shall be determined in accordance with the provisions contained in this
proviso. Automatic Exercise:    Applicable. The Options included in any Tranche
will be deemed automatically exercised at the Expiration Time on the Expiration
Date for such Tranche if at such time such Tranche is In-the-Money.
“In-the-Money” means, in respect of any Tranche, that the Reference Price for
such Tranche is greater than the Lower Strike Price. Seller’s Telephone Number,
Facsimile Number and Contact Details for Purpose of Giving Notice:   

Citibank, N.A.

390 Greenwich Street

New York, NY 10013

   Attention:    Equity Derivatives    Facsimile:    (212) 723-8328   
Telephone:    (212) 723-7357 Reference Price:    The closing price per Share as
of the Valuation Time on the relevant day; provided that if the Expiration Date
is the Final Disruption Date as a result of the operation of the provisions
contained in the definition of “Expiration Date” above, the Reference Price
shall be the price determined by the Calculation Agent in the manner consistent
with Section 6.6(a)(B) of the Equity Definitions. Valuation Time:    As defined
in Section 6.1 of the Definitions. Valuation Date:    The Expiration Date

 

3



--------------------------------------------------------------------------------

Final Disruption Date:    For each Tranche, the eighth Scheduled Trading Day
immediately following the original Expiration Date for such Tranche. Market
Disruption Event:    The third and fourth lines of Section 6.3(a) of the
Definitions are hereby amended by deleting the words “during the one hour period
that ends at the relevant Valuation Time” and replacing them with “at any time
prior to the relevant Valuation Time”.

5. Settlement Terms:

In respect of any Tranche:    Settlement Currency:    USD Settlement Method
Election:    Applicable; provided that for purposes of this Master Confirmation,
Section 7.1 of the Definitions is hereby amended by adding the phrase “, Net
Share Settlement, Modified Physical Settlement” after “Cash Settlement” in the
sixth line thereof. Electing Party:    Buyer Settlement Method Election Date:   
The third Scheduled Trading Day immediately preceding the scheduled Expiration
Date. Default Settlement Method:    Physical Settlement Cash Settlement:    If
applicable, settlement shall occur in accordance with Section 8.1 of the
Definitions. Strike Price Differential:    An amount equal to the lesser of:   
(i) the greater of (a) the Reference Price minus the Lower Strike Price and (b)
zero; and    (ii) the Upper Strike Price minus the Lower Strike Price. Net Share
Settlement:    If applicable, on the Settlement Date, Seller shall deliver to
Buyer the Net Share Settlement Amount, and the provisions of Sections 9.8, 9.9,
9.10, 9.11 and 9.12 of the Definitions will be applicable. Net Share Settlement
Amount:    A number of Shares (rounded down to the nearest whole Share) equal to
the Option Cash Settlement Amount divided by the Reference Price, plus an amount
in the Settlement Currency for any fractional Share not delivered due to
rounding (at the Reference Price). Physical Settlement:    If applicable,
settlement shall occur in accordance with Section 9.1 of the Definitions;
provided that (i) references therein to the Settlement Price shall be to the
Lower Strike Price and (ii) if the Reference Price is greater than the Upper

 

4



--------------------------------------------------------------------------------

   Strike Price, in addition to the payments and deliveries required thereunder,
Counterparty shall pay to Citibank the Additional Settlement Amount on the
Settlement Date. Additional Settlement Amount:    An amount in the Settlement
Currency equal to (i) the Reference Price minus the Upper Strike Price,
multiplied by (ii) the Number of Shares to be Delivered (determined without
regard to rounding). Modified Physical Settlement:    If applicable, settlement
shall occur in accordance with Section 9.1 of the Definitions; provided that (i)
references therein to the Settlement Price shall be to the Lower Strike Price
and (ii) if the Reference Price is greater than the Upper Strike Price, Seller’s
delivery obligation shall be reduced by the Cap Share Adjustment, and Buyer’s
payment obligation shall be reduced by an amount in the Settlement Currency for
any fractional Share included in the Cap Share Adjustment solely due to rounding
(at the Reference Price). Cap Share Adjustment:    A number of Shares (rounded
up to the nearest whole Share) equal to (i) the Additional Settlement Amount
divided by, (ii) the Reference Price. Representation and Agreement:   
Notwithstanding Section 9.11 of the Definitions, the parties acknowledge that
any Shares delivered to Counterparty will be, upon such delivery, subject to
restrictions and limitations arising from Counterparty or its affiliates or out
of Counterparty’s status under applicable securities laws.

6. Dividends:

Dividend Adjustments:    Counterparty agrees to notify Citibank promptly of the
announcement of an ex-dividend date of any cash dividend by the Issuer. If an
ex-dividend date with respect to a dividend (a “Declared Dividend”) that differs
in amount from the Regular Dividend for any Transaction occurs at any time from
but excluding the Trade Date for such Transaction to and including the
Expiration Date for any Tranche for such Transaction, then in addition to any
adjustments as provided under “Share Adjustments” below, the Calculation Agent
will make such adjustments to the Lower Strike Price and/or the Upper Strike
Price for such Tranche as it deems appropriate to preserve for the parties the
intended economic benefits of such Tranche.    The Calculation Agent shall
provide prompt notice of any such adjustments, including a schedule or other
reasonably detailed explanation of the basis for and determination of each
adjustment. Regular Dividend:    As set forth in the Confirmation for such
Transaction. For the avoidance of doubt, if as a result of any Merger Event,
Tender Offer or Potential Adjustment Event (or any combination thereof) the
Shares are adjusted to include the Shares of an issuer other than the initial
Counterparty or of

 

5



--------------------------------------------------------------------------------

   more than one issuer (whether or not including the initial Counterparty),
then such adjustment shall apply with respect to any cash dividends to which
holders of the successor or additional Shares of the applicable issuer(s) are
entitled and the Calculation Agent shall adjust the amount of the Regular
Dividend after the Merger Event, Tender Offer or Potential Adjustment Event.

7. Share Adjustments:

Method of Adjustment:    Calculation Agent Adjustment For purposes hereof, the
definition of “Potential Adjustment Event” shall not include clauses (iv) and
(v) thereof.

8. Extraordinary Events:

Consequences of Merger Events: (a) Share-for-Share:    Cancellation and Payment
(Agreed Model) (b) Share-for Other:    Cancellation and Payment (Agreed Model)
(c) Share-for-Combined:    Cancellation and Payment (Agreed Model) Tender Offer:
   Applicable, provided that Section 12. l(d) of the Definitions shall be
amended by adding the following proviso to the end thereof: “; provided that a
Tender Offer shall not include any of the foregoing events that result in the
Counterparty or an affiliate acquiring less than 20% of the outstanding voting
shares of Counterparty during any period of twelve consecutive months.
Consequences of Tender Offers: (a) Share-for-Share:    Cancellation and Payment
(Agreed Model) (b) Share-for-Other:    Cancellation and Payment (Agreed Model)
(c) Share-for-Combined:    Cancellation and Payment (Agreed Model) Composition
of Combined Consideration:    Not Applicable Nationalization, Insolvency or
Delisting:    Cancellation and Payment (Agreed Model); provided that Insolvency
shall not be applicable if Counterparty is a debtor (or similar participant)
with respect to such Insolvency.    In addition to the provisions of Section
12.6(a)(iii) of the Definitions, it will also constitute a Delisting if the
Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange or the NASDAQ National Market System (or their
respective successors); if the Shares are immediately re-listed, re-traded

 

6



--------------------------------------------------------------------------------

   or re-quoted on any such exchange or quotation system, such exchange or
quotation system shall thereafter be deemed to be the Exchange.

9. Additional Disruption Events:

Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “or public announcement of the formal
or informal interpretation” and (ii) immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”. Failure to Deliver:   
Applicable Insolvency Filing:    Applicable, except if Counterparty is a debtor
(or similar participant) with respect to such Insolvency Filing Determining
Party:    For all applicable Additional Disruption Events, Citibank

10. Acknowledgements:

Non-Reliance:    Applicable Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable Additional Acknowledgments:    Applicable

11. Representations, Warranties and Agreements:

(a) In connection with this Master Confirmation, each Confirmation, each
Transaction to which a Confirmation relates and any other documentation relating
to the Agreement, each party to this Master Confirmation represents and warrants
to, and agrees with, the other party that:

(i) it is an “accredited investor” as defined in Section 2(a)(15)(ii) of the
Securities Act of 1933, as amended (the “Securities Act”);

(ii) it is an “eligible contract participant” as defined in Section 1(a)(12) of
the Commodity Exchange Act, as amended (the “CEA”), and this Master Confirmation
and each Transaction hereunder are subject to individual negotiation by the
parties and have not been executed or traded on a “trading facility” as defined
in Section 1a(33) of the CEA;

(iii) it understands that neither party has an obligation or intention to
register such Transaction under the Securities Act or any state securities law
or other applicable federal securities law; and

(iv) it has not and will not directly or indirectly violate any applicable law
(including, without limitation, the Securities Act and the Exchange Act) in
connection with any Transaction under this Master Confirmation.

 

7



--------------------------------------------------------------------------------

(b) Counterparty represents and warrants to, and agrees with, Citibank on the
Trade Date of each Transaction that:

(i) its financial condition is such that it has no need for liquidity with
respect to its investment in such Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness;

(ii) its investments in and liabilities in respect of such Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with such Transaction,
including the loss of its entire investment in such Transaction;

(iii) it understands that no obligations of Citibank to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Citibank or any governmental agency;

(iv) IT UNDERSTANDS THAT SUCH TRANSACTION IS SUBJECT TO COMPLEX RISKS THAT MAY
ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS;

(v) each of its filings under the Securities Act, the Securities Exchange Act of
1934, as amended the “Exchange Act”), or other applicable securities laws that
are required to be filed have been filed and that, as of the respective dates
thereof and as of the date of this representation, there is no misstatement of
material fact contained therein or omission of a material fact required to be
stated therein or necessary to make the statements made therein, in the light of
the circumstances under which they were made, not misleading; and

(vi) such Transaction and any repurchase of the Shares by Counterparty in
connection with such Transaction is pursuant to a publicly announced Share
repurchase program that has been approved by its board of directors and any such
repurchase has been or will when so required be publicly disclosed in its
periodic filings under the Exchange Act and its financial statements and notes
thereto.

(c) Counterparty represents and warrants to, and agrees with, Citibank on the
Trade Date and shall be deemed to repeat on any Scheduled Trading Day on which
Citibank obtains its initial hedge for all or a portion of the relevant Number
of Options for a Transaction (a “Hedging Date”, where the Hedging Start Date, as
set forth in the Confirmation for such Transaction, shall also be a Hedging
Date), that:

(i) if it were to have effected transactions in any Shares on such Hedging Date,
whether on the Exchange or otherwise, such transactions would not have violated
any applicable securities law or other restriction applicable to Counterparty;
without limiting the generality of the foregoing, all material information with
respect to Counterparty and the Shares existing as of that Hedging Date has been
publicly disclosed;

(ii) it is not, and has not been since the relevant Hedging Start Date, engaged
in a distribution, as such term is used in Regulation M under the Exchange Act,
of any securities of Counterparty, other than a distribution meeting the
requirements of the exception set forth in Section 101(b)(10) or 102(b)(7) of
Regulation M;

(iii) except as disclosed to Citibank in writing prior to the relevant Hedging
Start Date, it has not made any purchases of blocks by or for itself or any of
its Affiliated Purchasers during each of the four calendar weeks preceding such
date (“Rule 10b-18 purchase,” “blocks” and “Affiliated Purchaser” each as
defined in Rule 10b-18 under the Exchange Act); and

 

8



--------------------------------------------------------------------------------

(iv) neither it nor any of its Affiliated Purchasers has, since the relevant
Hedging Start Date, directly or indirectly (including by means of a derivative
instrument) entered into any transaction involving the purchase of any Shares;

provided, however, that if the parties enter into any agreement confirming that
any Transaction contemplated by this Master Confirmation shall comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act and any activities
of Citibank with respect to obtaining of its initial hedge for such Transaction
shall be governed by such an agreement and interpreted in a manner to comply
with the requirements of Rule 10b5-1(c), Counterparty shall not be required to
make the representations contained in this Section 11(c) on any Hedging Date
following the date of such an agreement and so long as such agreement remains in
effect; provided further that, if at any time Citibank determines that such
agreement is no longer in effect and Citibank at such time has not completed its
initial hedging activities contemplated by this Section 11(c), Citibank shall
immediately notify Counterparty of the foregoing and the fact that such hedging
activities will be conducted on the basis of Counterparty’s representations
contained in this Section 11(c).

12. Miscellaneous:

(a) Early Termination. The parties agree that Second Method and Loss will apply
to each Transaction under this Master Confirmation as such terms are defined
under the 1992 ISDA Master Agreement (Multicurrency-Cross Border).

(b) Alternative Calculations and Citibank Payment on Early Termination and on
Certain Extraordinary Events. If, subject to Section 12(c) below, Citibank owes
Counterparty any amount in connection with a Transaction hereunder pursuant to
Section 12.7 or 12.9 of the Definitions (except in the case of an Extraordinary
Event in which the consideration or proceeds to be paid to holders of Shares as
a result of such event consists solely of cash) or pursuant to Section 6(d)(ii)
of the Agreement (except in the case of an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than an (x) Event of Default of the
type described in Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or
(y) a Termination Event of the type described in Section 5(b)(i), (ii), (iii),
(iv), or (v) of the Agreement that in the case of either (x) or (y) resulted
from an event or events outside Counterparty’s control) (a “Citibank Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Citibank to satisfy any such Citibank Payment Obligation by delivery of
Termination Delivery Units (as defined below) by giving irrevocable telephonic
notice to Citibank, confirmed in writing within one Scheduled Trading Day,
between the hours of 9:00 a.m and 4:00 p.m. New York time on the Closing Date or
Early Termination Date, as applicable (“Notice of Citibank Termination
Delivery”). Following receipt of a Notice of Citibank Termination Delivery,
Citibank shall deliver to Counterparty a number of Termination Delivery Units
having a cash value equal to the amount of such Citibank Payment Obligation
(such number of Termination Delivery Units to be delivered to be determined by
the Calculation Agent as the number of whole Termination Delivery Units that
could be purchased over a commercially reasonable period of time with the cash
equivalent of such payment obligation).

“Termination Delivery Unit” means (i) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (ii) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to have Citibank deliver cash, New
Shares or a combination thereof (in such proportion as Counterparty designates)
in lieu of such other property, the Calculation Agent will replace such property
with cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as shall have a value equal to the value of the
property so replaced. If such Insolvency, Nationalization, Merger Event or
Tender Offer involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash.

 

9



--------------------------------------------------------------------------------

(c) Set-Off and Netting. Citibank agrees not to set-off or net amounts due from
Counterparty with respect to a Transaction hereunder against amounts due from
Citibank to Counterparty under obligations other than Equity Contracts.
Section 2(c) of the Agreement as it applies to payments due with respect to a
Transaction hereunder shall remain in effect and is not subject to the first
sentence of this provision. In addition, upon the occurrence of an Event of
Default or Termination Event with respect to Counterparty as the Defaulting
Party or the Affected Party (“X”), Citibank (“Y”) will have the right (but not
be obliged) without prior notice to X or any other person to set-off or apply
any obligation of X under an Equity Contract owed to Y (or any Affiliate of Y)
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation) against any obligation of Y (or any Affiliate of Y) under an
Equity Contract owed to X (whether or not matured or contingent and whether or
not arising under the Agreement, and regardless of the currency, place of
payment or booking office of the obligation). Y will give notice to the other
party of any set-off or application effected under this provision. “Equity
Contract” shall mean for purposes of this provision any transaction relating to
Shares between X and Y (or any Affiliate of Y) that qualifies as ‘equity’ under
applicable accounting rules. Amounts (or the relevant portion of such amounts)
subject to set-off may be converted by Y into USD at the rate of exchange at
which such party would be able, acting in a reasonable manner and in good faith,
to purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this provision shall be effective
to create a charge or other security interest. This provision shall be without
prejudice and in addition to any right of set-off, combination of accounts, lien
or other right to which any party is at any time otherwise entitled (whether by
operation of law, contract or otherwise).

(d) Status of Claims in Bankruptcy. Citibank acknowledges and agrees that this
Master Confirmation, together with any Confirmation, is not intended to convey
to Citibank rights with respect to any Transaction that are senior to the claims
of common stockholders in any U.S. bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit Citibank’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to any Transaction; and provided further
that nothing herein shall limit or shall be deemed to limit Citibank’s rights in
respect of any transactions other than the Transactions.

(e) No Collateral. Notwithstanding any provision of this Master Confirmation,
any Confirmation or the Agreement, or any other agreement between the parties,
to the contrary, the obligations of Counterparty under the Transactions are not
secured by any collateral. Without limiting the generality of the foregoing, if
this Master Confirmation, the Agreement or any other agreement between the
parties includes an ISDA Credit Support Annex or other agreement pursuant to
which Counterparty collateralizes obligations to Citibank, then the obligations
of Counterparty hereunder will not be considered to be obligations under such
Credit Support Annex or other agreement pursuant to which Counterparty
collateralizes obligations to Citibank, and any Transactions hereunder shall be
disregarded for purposes of calculating any Exposure, Market Value or similar
term thereunder.

(g) Assignment of Share Delivery to Affiliates. Citibank has the right to assign
any or all of its rights and obligations under a Transaction to deliver or
accept delivery of Shares to any of its affiliates; provided that such
assignment shall only occur in respect of a particular Transaction when it has
become obligatory that such Transaction be settled by the transfer of Shares;
and provided, further, that Counterparty shall have recourse to Citibank in the
event of failure by the assignee to perform any of such obligations hereunder.
Notwithstanding the foregoing, the recourse to Citibank shall be limited to
recoupment of Counterparty’s monetary damages and Counterparty hereby waives any
right to seek specific performance by Citibank of its obligations hereunder.
Such failure after any applicable grace period shall be deemed to be an
Additional Termination Event, such Transaction shall be the only Affected
Transaction and Citibank shall be the only Affected Party.

(h) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Citibank a written notice of
such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Ratio Equity Percentage as determined on such day is (i) equal
to or greater than 12.0% and (ii) greater by 0.5% than the Ratio Equity
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater by 0.5% than the Ratio Equity
Percentage as of the date hereof). The “Ratio Equity Percentage” as of any day
is the fraction the numerator of

 

10



--------------------------------------------------------------------------------

which is the sum of the Base Amounts for all Tranches for all Transactions
hereunder and the denominator of which is the number of Shares outstanding on
such day.

(i) Severability; Illegality. If compliance by either party with any provision
of a Transaction would be unenforceable or illegal, (i) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.

(j) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND CITIBANK HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS TRANSACTION OR THE ACTIONS OF CITIBANK OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(k) Confidentiality. Notwithstanding any provision in this Master Confirmation,
any Confirmation or the Agreement, in connection with Section 1.6011-4 of the
Treasury Regulations, the parties hereby agree that each party (and each
employee, representative, or other agent of such party) may disclose to any and
all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the Transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such U.S. tax
treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

(l) Securities Contract; Swap Agreement. The parties hereto intend for: (i) each
Transaction hereunder to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 555 and 560 of the
Bankruptcy Code; (ii) a party’s right to liquidate a Transaction and to exercise
any other remedies upon the occurrence of any Event of Default under the
Agreement with respect to the other party to constitute a “contractual right” as
described in the Bankruptcy Code; (iii) any cash, securities or other property
provided as performance assurance, credit support or collateral with respect to
a Transaction to constitute “margin payments” and “transfers” under a “swap
agreement” as defined in the Bankruptcy Code; and (iv) all payments for, under
or in connection with a Transaction, all payments for the Shares and the
transfer of such Shares to constitute “settlement payments” and “transfers”
under a “swap agreement” as defined in the Bankruptcy Code.

(m) Staggered Settlement. If Citibank reasonably and in good faith determines
that, pursuant to applicable legal and regulatory requirements or due to
insufficient liquidity in the borrow market for the Shares, it would not be
permitted or it would not be practicable or advisable to deliver, or to acquire
Shares to deliver, any or all of the Shares to be delivered by Citibank on the
Settlement Date for any Tranche, Citibank may, by notice to Counterparty on or
prior to any Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares on two or more dates, whether immediately preceding or following such
Settlement Date (each, a “Staggered Settlement Date”) as follows:

(i) in such notice, Citibank will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Scheduled Trading
Day following such Nominal Settlement Date); provided, however, that if
Citibank’s election to deliver Shares on two or more dates under this paragraph
(m) would cause a Staggered Settlement Date to occur within a fiscal quarter
subsequent to the fiscal quarter in which the Nominal Settlement Date would have
occurred, then the last Staggered Settlement Date shall be the last Scheduled
Trading Day of such fiscal quarter) and the number of Shares that it will
deliver on each Staggered Settlement Date on a payment versus delivery basis;

(ii) the aggregate number of Shares that Citibank will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Citibank would otherwise be required to deliver on such Nominal Settlement
Date; and

 

11



--------------------------------------------------------------------------------

(iii) if the Net Share Settlement or Modified Physical Settlement terms set
forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement or Modified Physical Settlement terms, as the case may be, will apply
on each Staggered Settlement Date, except that the Net Shares or Cap Share
Adjustment, as the case may be, will be allocated among such Staggered
Settlement Dates as specified by Citibank in the notice referred to in clause
(i) above.

(n) Registration. Counterparty hereby agrees that, in the event Counterparty
elects Cash Settlement as a Settlement Method pursuant to the terms of this
Master Confirmation and, in the good faith reasonable judgment of Citibank based
on the advice of counsel resulting from change in law or any interpretation or
pronouncement thereof by any governmental, entity or a person representing such
agency, the Shares (the “Hedge Shares”) acquired by Citibank for the purpose of
hedging its obligations pursuant to the Transaction cannot be sold in the U.S.
public market by Citibank without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Citibank to sell the
Hedge Shares in a registered offering, use its reasonable best efforts to make
available to Citibank an effective resale shelf registration statement under the
Securities Act to cover the resale of such Hedge Shares; or (ii) cooperate with
Citibank to sell the Hedge Shares in a private placement

(o) Dispute Resolution. (i) The Calculation Agent shall be responsible for
making any determination, calculation or adjustment in connection with this
Transaction. In the event that Counterparty does not agree on a particular
determination, adjustment or calculation, then within two (2) Currency Business
Days after the receipt of such determination, Counterparty shall notify the
Calculation Agent in writing of such objection. If, within five (5) Currency
Business Days from the receipt of such objection notice by the Calculation
Agent, the parties cannot reach a consensus with respect to the subject matter
of such notice, then, within three (3) Currency Business Days, the parties shall
appoint three Independent Dealers (as defined below) (or, if the parties cannot
agree on three, each party shall select an Independent Dealer, which dealers
shall jointly appoint a third Independent Dealer), each to make a determination,
adjustment or calculation as to the disputed matter within three (3) Scheduled
Trading Days of such appointment. The parties shall share equally the costs,
fees and expenses (if any) of any Independent Dealers called upon to resolve a
dispute and agree to waive any claim that they might otherwise have against any
Independent Dealer for any determination, adjustment or calculation made in good
faith pursuant to this provision. “Independent Dealer” means a leading dealer in
the equity derivatives market that is not an Affiliate of either of the parties
or any other appointed Independent Dealer.

(ii) In the event that only one Independent Dealer provides a response as to the
disputed matter within two Scheduled Trading Days of its appointment, that
response shall be binding on the parties for the disputed matter, absent
manifest error. In the event that two or three Independent Dealers provide a
response as to the disputed matter within two Scheduled Trading Days of their
respective appointments:

(A) if those responses are susceptible to the determination of an arithmetic
mean, the arithmetic mean of such responses shall be binding on the parties for
the disputed matter, absent manifest error; or

(B) if those responses are not susceptible to the determination of an arithmetic
mean,

(1) if the majority of the responding Independent Dealers provided the same
response, such response shall be binding on the parties for the disputed matter,
absent manifest error; or

(2) if the majority of the Independent Dealers did not provide the same
response, the responding Independent Dealers will jointly appoint a fourth
Independent Dealer (the “Resolver”), and the Resolver will select within two
Scheduled Trading Days from the responses originally provided by the responding
Independent Dealers, with the selected response being binding on the parties for
the disputed matter, absent manifest error.

The parties acknowledge and agree, by way of example and without limiting the
phrase, that the following are not susceptible to the determination of an
arithmetic mean: (1) responses as to whether or not an event has occurred and
(2) responses in which different terms of this Transaction are proposed to be
adjusted.

 

12



--------------------------------------------------------------------------------

(iii) If, after following the procedures in paragraphs (i) and (ii), a binding
determination, adjustment or calculation is not achieved, the determination of
the Calculation Agent (without further reference to Independent Dealers) shall
be binding, so long as such determination, adjustment or calculation was made by
the Calculation Agent in good faith and in a commercially reasonable manner.

13. Addresses for Notice:

 

If to Citibank:    Citibank, N.A.    390 Greenwich Street    New York, NY 10013
   Attention:    Equity Derivatives    Facsimile:     (212) 723-8328   
Telephone:   (212) 723-7357 with a copy to:    Citibank, N.A.    250 West
Street, 10th Floor    New York, NY 10013    Attention:     GCIB Legal
Group—Derivatives    Facsimile:     (212) 816-7772    Telephone:   (212)
816-2211 If to Counterparty:    WCI Communities, Inc.    24301 Walden Center
Drive    Bonita Springs, FL 34134    Attention: Legal Department    Fax
239-498-8277    Phone 239-498-8213

14. Accounts for Payment:

To Citibank:    Citibank, N.A.    ABA #021000089    DDA 00167679    Ref: Equity
Derivatives To Counterparty:    WCI Communities, Inc.    Bank of America    ABA
# 026009593    DDA 3756451340    Ref: WCI Communities, Inc

15. Delivery Instructions:

Unless otherwise directed in writing, any Share to be delivered hereunder shall
be delivered as follows:

To Counterparty: To be advised.

 

13



--------------------------------------------------------------------------------

Please indicate your agreement with the terms set forth to this Master
Confirmation by signing below.

 

Yours sincerely,

 

CITIBANK, N.A.

By:   /s/ William Ortner Name:   William Ortner Title:   Authorized
Representative

 

Confirmed as of the date first above written: WCI COMMUNITIES, INC. By:   /s/
Illegible Name:   Title:  

 

14



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CAPPED CALL OPTION

TRANSACTION CONFIRMATION

CONFIRMATION

 

Date:

   _________________

To:

   WCI Communities, Inc. (“Counterparty”)

Telefax No.:

   [Please provide]

Attention:

   [Please provide]

From:

   Citibank, N.A. (“Citibank”)

Telefax No.:

   212-615-8985

Transaction Reference Number:                         

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced Transaction (the “Transaction”)
entered into on the Trade Date specified below between you and us. This
Confirmation supplements, forms a part of, and is subject to the Master Terms
and Conditions for Capped Call Transactions dated as of September 15, 2006 and
as amended from time to time (the “Master Confirmation”) between you and us.

1. The definitions and provisions contained in the Definitions (as such term is
defined in the Master Confirmation) and in the Master Confirmation are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

2. The particular Transaction to which this Confirmation relates shall have the
following terms:

 

Trade Date:    [    ] Lower Strike Price:    [    ] Upper Strike Price:   
[    ] Premium:    [    ] Premium Payment Date:    [    ] Hedging Start Date:   
[    ] Regular Dividend:    For the first Declared Dividend for which the
ex-dividend date occurs within any regular dividend period of Counterparty,
USD[ ] per Share, and, for any subsequent Declared Dividend for which the
ex-dividend date occurs within the same regular dividend period, zero.

 

A-1



--------------------------------------------------------------------------------

The Number of Options and Expiration Date for each Tranche of the Transaction is
set forth below.

 

Tranche Number

      

Number of Options

       

Expiration Date

1.      [                    ]       [                    ] 2.     
[                    ]       [                    ] 3.     
[                    ]       [                    ] 4.     
[                    ]       [                    ] 5.     
[                    ]       [                    ] 6.     
[                    ]       [                    ] 7.     
[                    ]       [                    ] 8.     
[                    ]       [                    ] 9.     
[                    ]       [                    ] 10.     
[                    ]       [                    ]

 

A-2



--------------------------------------------------------------------------------

3. Counterparty hereby agrees (a) to check this Confirmation promptly upon
receipt so that errors or discrepancies can be promptly identified and rectified
and (b) to confirm that the foregoing correctly sets forth the terms of the
agreement between us with respect to the particular Transaction to which this
Confirmation relates, by manually signing this Confirmation and providing any
other information requested herein or in the Master Confirmation and immediately
returning an executed copy to Confirmation Unit via 212-615-8985. Hard copies
should be returned to Citibank, N.A., 333 West 34th Street, 2nd Floor, New York,
New York 10001, Attention: Confirmation Unit.

 

Yours sincerely,

 

CITIBANK, N.A.

By:      Name:   Title:  

 

Confirmed as of the date first above written: WCI COMMUNITIES, INC. By:     
Name:   Title:  

 

A-3